IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1400
                              Filed August 19, 2015

THOMAS PATRICK OLOFSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



       An applicant appeals the court’s denial of his application for postconviction

relief. AFFIRMED.



       Andrea K. Buffington of Ranes Law Firm, West Des Moines, for appellant.

       Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, and William A. Hill, Assistant Attorney General, Special Litigation

Division, for appellee.



       Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                         2



MULLINS, J.

       Thomas Olofson was sentenced to terms of incarceration on drug

charges. His sentences were suspended, and he was placed on probation. He

failed to attend meetings with his probation officer or maintain contact with his

probation officer until he was arrested on a probation violation complaint. The

district court revoked his probation and imposed the terms of incarceration. The

department of corrections calculated his credit for time served, denying him credit

for the time he had absconded from supervision and had no contact with his

probation officer. Olofson then filed an application for postconviction relief to

challenge the calculation of credit for time served under Anderson v. State, 801
N.W.2d 1, 9 (Iowa 2011).1         The district court denied and dismissed his

application. He has appealed.

       The district court issued a thorough, fully reasoned, and well-written ruling,

concluding the department of corrections properly denied Olofson’s claim of

credit for the time he had absconded from supervision. Olofson’s claim seeks an

absurd result, contrary to the reasoning and intention of Anderson.

       We affirm pursuant to Iowa Court Rule 21.26(1)(d).

       AFFIRMED.




1
 The legislature has since amended Iowa Code section 907.3(3) to eliminate the credit
applied in Anderson. See 2012 Iowa Acts ch. 1138, §§ 91–93.